The appeal is from a decree denying to the petitioner a divorce on the ground of desertion. The case was uncontested. The parties were married in Brooklyn and lived there a few years. The wife had an art glass business. When she would no longer permit her husband to remain in the house *Page 43 
or business, he went to live with her nephew. After a period of idleness, he procured a position in the Kings county hospital. Attempts to induce her to live with him, when he established a residence in New Jersey, were as futile as other attempts had been by reason of her willful, continued and obstinate refusal to have anything whatever to do with him. Desertion was clearly established.
The requisite residence in New Jersey was established by convincing proofs. Although petitioner was employed out of the state, his residence was made necessary for his health and convenience. His intention to remain was clearly established.Wallace v. Wallace, 65 N.J. Eq. 359.
The decree appealed from is reversed.
For affirmance — THE CHIEF-JUSTICE, VAN BUSKIRK, JJ. 2.
For reversal — TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, JJ. 11. *Page 44